DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a light emitting element comprising, along with other recited claim limitations, wherein a lowest triplet excitation level of the second organic compound is higher than or equal to a lowest triplet excitation level of the first organic compound, 15wherein the lowest triplet excitation level of the first organic compound is higher than or equal to a lowest triplet excitation level of the exciplex, and wherein light emission from the light-emitting layer comprises light emission from the first organic compound and light emission from the exciplex. Claims 2-10 depend from claim 1 and hence are allowed for the same reason. 
Regarding Claim 11, prior art failed to disclose or fairly suggest a light emitting element comprising, along with other recited claim limitations, wherein a lowest triplet excitation level of the host material is higher than or equal to a lowest triplet excitation level of the guest material, wherein the lowest triplet excitation level of the guest material is higher than or equal to a lowest triplet excitation level of the exciplex, and  5wherein light emission from the light-emitting layer comprises light emission from the guest material and light emission from the exciplex. Claims 12-20 depend from claim 11 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        7/8/2021